                                                                    JS-6
1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    SHANE ESPAÑA,                             Case No. 2:18-cv-06137-RGK (SHK)

13                                Petitioner,
                                                JUDGMENT
14                       v.

15    S. HETTON, Warden,
16
                                Respondent.
17
18
           Pursuant to the Order Accepting Findings and Recommendation of United
19
     States Magistrate Judge,
20
           IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
21
22
23   Dated: October 24, 2019

24                                      HONORABLE R. GARY KLAUSNER
                                        United States District Judge
25
26
27
28
